Citation Nr: 1100993	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to increased evaluation for bilateral hearing 
loss disability initially rated as noncompensable prior to 
October 28, 2009 and rated as 30 percent disabling from that 
date.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1959 to August 
1961.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

In December 2009, the Veteran testified during a hearing before 
RO's Decision Review Officer (DRO), and in May 2010 he testified 
before the undersigned Acting Veterans Law Judge in a hearing at 
the RO.  Transcripts of both hearings are of record.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for bilateral 
hearing loss, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating of 30 
percent for bilateral hearing loss, effective October 28, 2009, 
inasmuch as higher ratings for this disability are available, 
both before and after October 28, 2009, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the Board has characterized the appeal as now encompassing the 
first two matters set forth on the title page.  See Fenderson, 
12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the RO has characterized the Veteran's claim 
for service connection for tinnitus as a claim to reopen.  
However, the first rating decision denying tinnitus was in March 
2008 and the Veteran's notice of disagreement (NOD) was timely 
filed in October 2008.  Thus, the claim for service connection 
for tinnitus is an original claim.

The issue of a higher rating for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran had noise exposure during service and his tinnitus is 
at least as likely as not related to his in-service noise 
exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim herein decided, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the claim for service connection for 
tinnitus have been accomplished.  
II.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Initially, the Board notes that the Veteran is service connected 
for bilateral hearing loss, and has confirmed in-service noise 
exposure while serving aboard the USS Forrestal, an aircraft 
carrier.

While the medical evidence of record establishes that the Veteran 
has current tinnitus, the Veteran denied tinnitus in during a May 
2005 VA examination.  Examination reports from February 2008 and 
June 2008 report that the Veteran has only had tinnitus for a few 
years.  In his October 2008 NOD, the Veteran noted that he 
reported tinnitus for 25 years or longer at his last VA 
examination and his statements were recorded incorrectly by the 
examiner.  During the Travel Board hearing in August 2010, the 
Veteran stated that he had difficulty hearing the questions posed 
by the VA examiners and was not aware of the meaning of the term 
"tinnitus" until recently, which was the reason he denied 
tinnitus in May 2005.  During the hearing, the Veteran reported 
experiencing tinnitus since service and denied any significant 
post-service noise exposure.  The Veteran's wife testified that 
the Veteran often complained of "ringing in his ears" since the 
time she met him (shortly after the Veteran's service).  

As a layperson, the Veteran is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Veteran is accordingly competent to assert he currently has the 
symptoms of tinnitus and to assert the condition has been chronic 
since service as defined in 38 C.F.R. § 3.303.  Further, the 
Veteran's spouse can certainly provide an eyewitness account of 
the Veteran's visible symptoms; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  She can also report when the Veteran began 
to complain to her of his symptoms, including ringing in the 
ears. 

However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
factual plausibility, self interest, consistency with other 
evidence of record, malingering desire for monetary gain, and 
demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may 
weigh the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Veteran has credibly shown noise exposure during 
service as supported by his service aboard the USS Forrestal and 
service-connected bilateral hearing loss; he has credibly 
testified to current tinnitus that has been continuous for many 
years and to the absence of noise exposure after discharge from 
service.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The Board finds the evidence submitted by the Veteran 
and his spouse shows his tinnitus has been chronic since service 
and is therefore etiologically related to service.  See 38 C.F.R. 
§ 3.303(b).  

Based on the evidence above, the Board finds it is at least as 
likely as not that the Veteran's tinnitus was incurred during 
active service.  Accordingly, the benefit-of-the-doubt rule is 
for application, and the criteria for service connection are met.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a higher rating for bilateral hearing 
loss is warranted.

The last VA audiological evaluation of record is dated in June 
2008.  Thereafter, the RO increased the rating to 30 percent 
based on a private audiological evaluation dated in October 2009; 
however, the report contains only graphical results of 
audiological testing, with no transcription of the results; 
hence, the Board may not consider the report as evidence for 
evaluation purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations of 
audiometric data).  

During the August 2010 Travel Board hearing, the Veteran stated 
he had recently undergone a VA audiological evaluation at the VA 
Medical Center (VAMC) in Ann Harbor, Michigan in July 2010, but 
that examination report is not of record.  To ensure that the 
record reflects the current severity of the Veteran's service-
connected bilateral hearing loss, the Board finds that the July 
2010 audiological evaluation must be associated with the claims 
file and considered by the RO before the appeal can be reviewed 
by the Board.  

If a report of audiological evaluation in July 2010 as cited by 
the Veteran cannot be obtained, the Veteran must be afforded a 
new evaluation, since the June 2008 VA evaluation is by now too 
remote.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Ann Harbor, 
Michigan VAMC any outstanding records 
pertaining to the Veteran's bilateral hearing 
loss, and specifically including an 
audiological evaluation the Veteran asserts 
was performed there in July 2010.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  If the procedures above succeed in 
retrieving a recent VA audiological 
evaluation, the RO should consider such 
evaluation (and all other newly-developed 
evidence relevant to the claim) and 
readjudicate the issue.

3.  If the procedures above do not succeed in 
retrieving a recent VA audiological 
evaluation, the RO should arrange for the 
Veteran to undergo a new audiological 
evaluation at a VA medical facility.  
Audiometry and speech discrimination testing 
must be accomplished.  The audiologist should 
set forth all evaluation findings in a 
printed (typewritten) report, and should 
specifically note the effect of the Veteran's 
hearing disability on occupational 
functioning and daily activities.  

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the higher rating claims on appeal 
in light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claims should include consideration of 
whether "staged rating," pursuant to 
Fenderson (cited to above), is appropriate.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


